              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
               CIVIL CASE NO. 1:18-cv-00290-MR-WCM


CALDWELL, WRIGHT            )
ENTERPRISES, INC.           )
                            )
              Plaintiff,    )
                            )
                            )              MEMORANDUM OF
         vs.                )              DECISION AND ORDER
                            )
                            )
AVADIM HEALTH, INC.,        )
                            )
              Defendant.    )
___________________________ )

      THIS MATTER is before the Court on the Defendant Avadim Health,

Inc.’s Motion to Compel Arbitration and to Stay Proceedings. [Doc. 15].

I.    PROCEDURAL BACKGROUND

      On October 11, 2018, the Plaintiff Caldwell, Wright Enterprises, Inc.

(“Plaintiff”) filed the present action against the Defendant Avadim Health, Inc.

(“Defendant”), asserting claims for breach of contract, indemnification,

declaratory judgment, specific performance, accounting, and attorneys’ fees.

[Complaint, Doc. 1 at ¶¶ 39-62]. On November 21, 2018, after having been

granted an extension of time to answer, the Defendant answered the

Complaint and asserted a counterclaim against the Plaintiff for “rescission of
agreement of purchase and sale.”         [Doc. 14 at ¶¶ 1-11].       The Plaintiff

answered this counterclaim.        [Doc. 17].     On December 4, 2018, the

Defendant filed the present motion to Compel Arbitration and to Stay

Proceedings. [Doc. 15]. The Court held a hearing on the Defendant’s motion

on May 8, 2019.

II.   ANALYSIS

      The parties dispute whether the parties’ agreement requires the

Defendant to pay the Plaintiff a royalty for the Defendant’s sale of certain

products.    The royalty provision of the parties’ agreement requires the

Defendant to pay the Plaintiff a royalty for all sales of the Defendant’s

products that are “specifically (1) intended for topical use and (2) marketed

for use by athletes or in connection with athletics, sports, training or

exercise.” [Doc. 1 at 20-21]. The Defendant seeks to compel arbitration of

the parties’ dispute over this issue pursuant to Paragraph 2.2(b) of the

agreement.      The Defendant also seeks, however, rescission of that

agreement, contending “there was never a meeting of the minds as to a

material provision” of the contract. [Doc. 14 at ¶ 10]. Namely, the Defendant

argues that, based on the Plaintiff’s claims in this action, it is evident that the

parties never agreed on the meaning and scope of the royalty provision in

the first place. [See Doc. 14 at ¶¶ 9, 10].


                                        2
      Before the Court can compel the parties to arbitrate any part of this

matter, the Court must ensure that there is a valid, enforceable agreement

between the parties. See Murray v. United Food & Commercial Workers Int'l

Union, 289 F.3d 297, 302 (4th Cir. 2002) (holding that, in determining

whether a particular dispute is to be resolved through arbitration, the court

must “engage in a limited review to ensure that the dispute is arbitrable --

i.e., that a valid agreement to arbitrate exists between the parties and that

the specific dispute falls within the substantive scope of that agreement”)

(citation and internal quotation marks omitted). In light of the Defendant’s

counterclaim seeking rescission, the Court will lift the stay in this matter so

as to allow the parties to conduct discovery and to file dispositive motions

regarding the threshold issue of the agreement’s validity. Once the Court

has made a determination regarding the validity of the agreement, the

Defendant may renew its motion to compel arbitration.



                                 ORDER

      IT IS, THEREFORE, ORDERED that the stay of this matter is LIFTED

so that the parties may conduct discovery and file dispositive motions with

regard to the issues of validity raised by the Defendant’s counterclaim.




                                      3
    IT IS FURTHER ORDERED that the Defendant’s Motion to Compel

Arbitration and to Stay Proceedings [Doc. 15] is DENIED WITHOUT

PREJUDICE.

    IT IS SO ORDERED.

                           Signed: May 22, 2019




                                 4
